Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al.(2003/0131480) in view of Mitchell et al. (2004/0237308), Clarke (GB2417007), Powell et al,(WO 2008-052151), Hashimoto (EP0434903), Kim (KR100934774), Grasso (4,496,648) and Caserta (2006/0120701).
Leung shows a method with most of the recited limitations, including;
providing an electric medical clipper (figure 1, capable of being used for medical purposes), wherein the electric medical clipper comprises;
a body having an exterior surface (see figure 1); 
a motor (12) disposed within the body; 
a clipper head (8,10, etc.), operably coupled to the body, that is powered by the motor and that is configured to clip hair at or near a patient's surgical site (capable of doing so); 
a power actuator (18, lines 3-4, paragraph 0024) integrated with the exterior surface of the body that is configured to power on and off the motor in response to corresponding actuations by a user such that when the motor is powered on by the power actuator the motor operates at a normal level of performance; and 
at least one boost actuator (20) integrated with the exterior surface of the body and configured to provide increased operating performance of the clipper head when actuated by a user (see paragraph 0033); and

when the motor is powered on, and in response to actuation of the at least one boost actuator by the user, providing the increased operating performance of the clipper head for only the set amount of time (see paragraph 0033) 
	As seen in strikethrough above, Leung shows all of the recited limitations except for a timer and the ability to turn off the boost by hitting the button a second time.
	Examiner takes Official Notice that it is well known for hair trimmers to include timers such that various functions do not run too long.  Applicant has challenged this taking of Official Notice in regard to booster buttons, and Examiner has provided evidentiary references.   The general purpose of such timers is to prevent excessive use of resources (battery power, lubricants, etc.,) and to prevent overheating.
	One example is Mitchell, who employs a timer (paragraph 0094) to limit the time the motor powers the trimmer.
	A second example is Clarke, who employs a timer (paragraph 0033) to limit the time that lubricant is dispensed.
	A third example is Powell, who employs a timer (paragraph 0062) to limit the time that a therapeutic light is emitted.
	A fourth example is Hashimoto, who employs a timer (lines 19-31, column 10) to limit the time that a cutting wire is heated.
	A fifth example is Kim, who employs a timer (50) to limit the time that steam is generated.
	In regard to hitting the boost button a second time to turn it off, Examiner takes Official Notice that such is well known.  Applicant has challenged this taking of Official Notice, and Examiner has provided evidentiary references.
	From the related field of boost buttons, Grasso teaches a boost switch with a timer that can be set for a period of time (lines 53-58, column 5).  Also see Grasso’s lines 13-16, column 4 “if in any particular instance the user should find that the duration of the boost is too long. The boost may be cancelled by pushing the boost switch SW2 a second time”.    
	Caserta teaches a boost switch with a timer that can be set for a period of time, and is turned off by hitting it a second time (paragraph 0017 and 0018). “Another possibility for deactivating the boost mode consists of again pressing the button”.
	It would have been obvious to one of ordinary skill to have modified Leung by providing a timer on the boost actuator, as taught by Mitchell, Clarke, Powell, Hashimoto, Kim, Grasso and Caserta, in order to limit the amount of time that the boost actuator is on, such that power is not wasted, and no overheating occurs.
	It also would have been obvious to one of ordinary skill to have further modified Leung by making it so that a second depression of the boost button turns the boost off, as is well known and taught by Grasso and Caserta, in order to give the user the ability to stop the boost if it runs longer than desired.
	In regard to claim 2, note in the cover figure that the boost actuator (20) is located on a front side of the clipper
In regard to claims 4-7, Leung does not state that he operates the booster for exactly 1 second, nor 2 seconds, nor 5 seconds, nor 10 seconds.
The purpose of Leung’s booster is set forth in paragraph 0033, namely “to trim thick hairs or due to an irregular trimming surface”.  The amount of time required to perform these functions will vary, depending on how much thick hair there is, or how large the irregular surface is.  If there is one second worth of thick hair, then it is obvious to one of ordinary skill to set the booster to run for one second.  If there is two seconds worth of thick hair, then it is obvious to set the booster to run for two seconds.  The same goes for 5 or 10 seconds.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al.(2003/0131480) in view of Mitchell et al. (2004/0237308), Clarke (GB2417007), Powell et al, (WO 2008-052151), Hashimoto (EP0434903), Kim (KR100934774), Grasso (4,496,648) and Caserta (2006/0120701), as set forth above, and further in view of Fuchs et al.(6,393,701), Erdmann et al.(2016/0304269) and Richards (2006/0254063).
Leung, as modified above, shows a clipper with all of the recited limitations except for a second boost actuator on the opposite side.
Examiner take Official Notice that in the art of hand tools it is old and well known to provide identical-function buttons on the opposing sides of tools, for the purpose of accommodating left or right handed people.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   Some examples of this are Richards (paragraph 0042), Erdmann (16,31, read claim 3), and Fuchs (lines 15-17, column 3).  Additional examples can be provided if challenged.  
It would have been obvious to one of ordinary skill in the art to have modified Leung by providing boost actuators on left and right sides of the clipper, as is well known and suggested by Richards, Erdmann, Fuchs and others, in order to easily accommodate both left and right handed users.

5.	Applicant's arguments have been fully considered, but are not persuasive.
	For the rejection of claim 1, Applicant has challenged the taking of Official Notice.  Examiner has accordingly provided references to cover as evidence for this statement.
	Applicant challenges to use of the Grasso reference, noting that Grasso’s boost faces a different set of circumstances than the boost system of Applicant and Leung.  Grasso is just one of may devices that has this feature, spread out of over many different fields of endeavor.  A second example if Caserta, as discussed above.  These two references teach two important things;
	A – If your boost runs longer than you like, it is known to provide the user a way to turn it off.
	B – It is known to use the boost start button as also the boost off button.  This is a simple concept that goes way back to the simple light switch.  You turn the light on and off with the same switch.  It has seen it’s use increase in recent decades, as electronics manufacturers have realized that buttons increase the cost and failure rate of the device, therefor it is best if each button can perform multiple tasks so that less buttons are on the device.  In this case, it is known for a button to both start and end the boost.
	Inasmuch as Applicant argues that Grasso is non-analogous, note MPSP 2143, exemplary rationale F, “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art”.  In this case, the design incentive is clear, namely to give the user the ability to turn the boost off if it runs longer than desired.  Leung, as modified with a timer, faces this problem just as much as Grasso and Caserta do.  If the boost mode runs longer than needed, it will waste power, possibly overheat, or just generally be a vibrational or noisome nuisance.  Accordingly, users will want an option to turn it off if it runs too long.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724